     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 1 of 38 PageID #: 555
                                                                          1


 1                           UNITED STATES DISTRICT COURT

 2                               DISTRICT OF SOUTH DAKOTA

 3                                   SOUTHERN DIVISION
          *   *    *     *   *   *   * * * * * * * * * * * * *
 4                                             Case No. 4:18-CR-40100-01,
                                                        -03, -04, -05
 5

 6        UNITED STATES OF AMERICA,

 7                                   Plaintiff,

 8                -vs-

 9
          WALLACE TANG,
10        LASERLITH CORPORATION,
          BLACK HILLS NANOSYSTEMS CORPORATION,
11        BLUE SKY ENGINEERING, INCORPORATED,

12                                   Defendants.

13

14
                                               U.S. Federal Courthouse
15                                             Sioux Falls, SD
                                               January 14, 2019
16                                             9:00 a.m.
          *   *    *     *   *   * * * * * * * * * * * * * *
17                                PUBLIC TRANSCRIPT OF
                                   SENTENCING HEARING
18
               (PURSUANT TO STANDING ORDER 16-04, PORTIONS OF ALL
19        CHANGE OF PLEA AND SENTENCING TRANSCRIPTS ARE RESTRICTED)
          * * * * * * * * * * * * * * * * * * *
20
          BEFORE:        The Honorable Karen E. Schreier
21                       U.S. District Court Judge
                         Sioux Falls, SD
22
          APPEARANCES:
23
          Mr. Jeremy R. Jehangiri
24        U.S. Attorney's Office
          PO Box 2638
25        Sioux Falls, SD 57101-2638
                                 for the Plaintiff
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 2 of 38 PageID #: 556
                                                                          2


 1        APPEARANCES:     (Continued)

 2

 3        Mr. Timothy W. Billion
          Robins Kaplan LLP
 4        140 North Phillips Avenue, Suite 307
          Sioux Falls, SD 57104
 5                          local counsel for all defendants

 6
          Mr. Thomas F. Carlucci
 7        Foley & Lardner LLP
          555 California Street, Suite 1700
 8        San Francisco, CA 94104
                            for Defendants Wallace Tang and
 9                          Blue Sky Engineering, Incorporated

10
          Mr. Noah F. Stern
11        Gibson, Dunn & Crutcher LLP
          1881 Page Mill Road
12        Palo Alto, CA 94304
                            for Defendant Laserlith Corporation
13

14        Mr. Randall S. Luskey
          Orrick, Herrington & Sutcliffe
15        405 Howard Street
          San Francisco, CA 94105
16                          for Defendant Black Hills Nanosystems
                            Corporation
17

18

19        PRESENT:    Defendant Wallace Tang

20

21

22

23

24

25
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 3 of 38 PageID #: 557
                                                                          3


 1                  * * * * *      JANUARY 14, 2019    * * * * *

 2              (In open court, all counsel and Defendant Wallace

 3        Tang present, at 9:00 a.m.)

 4                    THE COURT:     This is the time scheduled for a

 5        sentencing in the matters entitled United States of

 6        America vs. Black Hills Nanosystems Company, Laserlith

 7        Company, Blue Sky Engineering, and Wallace Tang.

 8                    Would counsel please note their appearances

 9        for the record?

10                    MR. JEHANGIRI:     Good morning, Your Honor.

11        Jeremy Jehangiri on behalf of the United States.

12                    MR. CARLUCCI:     Good morning, Your Honor.

13        Thomas Carlucci on behalf of Blue Sky and

14        Wallace Tang.

15                    MR. LUSKY:     Good morning, Your Honor.

16        Randy Lusky on behalf of Black Hills Nanosystems.

17                    MR. STERN:     Good morning, Your Honor.

18        Noah Stern on behalf of Laserlith Corporation.

19                    MR. BILLION:     Good morning, Your Honor.

20        Tim Billion, from Robins Kaplan, on behalf of all

21        Defendants.

22                    THE COURT:     I thought I would do the

23        sentencings for Black Hills Nanosystems, Laserlith

24        Company, and Blue Sky Engineering first, and then do

25        the sentencing for Mr. Tang last.
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 4 of 38 PageID #: 558
                                                                          4


 1                    So Black Hills Nanosystems Company.

 2        Mr. Lusky, did you have a chance to review the

 3        Presentence Report with your client?

 4                    MR. LUSKY:    I did, Your Honor.

 5                    THE COURT:    And there were no objections?

 6                    MR. LUSKY:    We have no objections.

 7                    THE COURT:    Under the report, there is no

 8        total offense level and no criminal history category.

 9                    The defendant could be put on probation for

10        a period of one to five years.        The fine range is

11        $1.8 million to $3,421,136.

12                    Restitution has been requested in the amount

13        of $1,084,418.60, and there's a $400 special

14        assessment.    Do you agree?

15                    MR. LUSKY:    We do, Your Honor.

16                    THE COURT:    And the government had no

17        objections.    Is that correct?

18                    MR. JEHANGIRI:     That's correct.

19                    THE COURT:    Mr. Lusky, would you like to

20        speak on behalf of your client?

21                    MR. LUSKY:    Just briefly, Your Honor.

22                    I'll just make one point, which is that when

23        the Court considers the history of the defendant here

24        under the 3553(a) factors, I think it's important to

25        note that one part of the story that's not told in the
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 5 of 38 PageID #: 559
                                                                          5


 1        information and the offense conduct, which really

 2        focuses on the 2012 to 2015 or '16 period, is that

 3        there was a chapter before that in the life of

 4        Black Hills, and that is in 2008 to 2012.

 5                    It was a company that set out to do the

 6        right thing.     It was a company in those years that, as

 7        a small business, was employing upwards of 12 people

 8        here in South Dakota.      The PSR makes mention of that

 9        in Paragraph 15.

10                    It was a company that was doing real

11        scientific work, real R&D for agencies like the DOD

12        during that four-year period, 2008 to 2012, in

13        South Dakota, working with the South Dakota School of

14        Mines with South Dakota employees.

15                    Then that all changed.      In September of 2012

16        funding dried up, and, admittedly, as detailed in the

17        PSR, the company retreated to California.          A lot of

18        the work was done there.       The company downsized here

19        in South Dakota.     And mistakes were made with respect

20        to redundant work and description of place of work and

21        all the items that are described in the PSR.

22                    But I think it's important to consider,

23        because it makes this case somewhat unlike other

24        government contracting fraud cases, where you have

25        companies that really never had any intent to do the
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 6 of 38 PageID #: 560
                                                                          6


 1        right thing.     It was a true scam.      They were just

 2        stealing government money and not doing any work.

 3        Here work was being done.

 4                    The last thing I'll say, with respect to the

 5        fine, we don't think any is warranted just because

 6        full restitution has been paid.        The company has been

 7        shut down since late 2016.       It has no income.      Every

 8        dollar that it made, it spent on R&D and employees'

 9        salaries.     But we'd defer to the court's judgment on

10        that point.

11                    So with that, Your Honor, submitted.

12                    THE COURT:    Mr. Jehangiri?

13                    MR. JEHANGIRI:     Your Honor, I just have

14        brief comments with regard to some of the history.

15                    I have no dispute with the history of the

16        case leading up to about 2012.        That's when things

17        went to a different realm.       That's why we're here in

18        federal criminal court.

19                    About 2012 earmarks dried up.        When the

20        earmarks dried up, the process by which companies

21        applied to the federal government to obtain money went

22        through this SBIR process and STTR process.           In that

23        process was when the fraud started taking place.

24                    At the same time employees started being

25        shifted from South Dakota and elsewhere throughout the
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 7 of 38 PageID #: 561
                                                                          7


 1        country back to California, and representations and

 2        certifications were then submitted to the government

 3        to obtain federal funds with these falsities embedded

 4        throughout all of these proposals.

 5                    Regardless of what company we're talking

 6        about, they are all one entity, one umbrella under

 7        Microassembly.

 8                    So they all sat in one similar room, cutting

 9        the same letterhead, all working on similar projects,

10        but it all happened when the appropriations and the

11        manner in which these companies obtained money from

12        the federal government changed, and they had to go

13        through a more arduous, more I guess detail-oriented

14        process through this SBIR process.         In doing so,

15        that's when the certifications were being submitted on

16        behalf of Black Hills and the others.

17                    The parties here have arrived at I think a

18        very favorable to all sides arrangement or plea

19        agreement.

20                    One, the restitution was paid in full at the

21        plea hearing.     I think that inures strongly in favor

22        of Black Hills Nanosystems' acceptance of

23        responsibility.

24                    I'm not going to reiterate this every time

25        we're talking about each corporation, but all of them
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 8 of 38 PageID #: 562
                                                                          8


 1        came to the table.      It was a very transparent-type

 2        process, but they accepted responsibility.

 3                    The corporate representative behind

 4        Black Hills Nanosystems, Gina Kim, she's going to

 5        enter into a pretrial diversion.

 6                    Likewise, with Laserlith's representative,

 7        and I'll say the same thing about that individual.

 8        They accepted responsibility, paid restitution in

 9        full, and I think that inures greatly to their

10        benefit.

11                    I leave to the court the issue of a fine.

12        I'm somewhat caught in kind of a weird query here, in

13        that I'm not sure that we can fine -- a fine is

14        applicable against a corporation that no longer

15        exists.    I don't even know how you'd collect.

16                    I think this investigation shut down, in

17        large part, I think Black Hills Nanosystems and

18        Laserlith and Blue Sky Engineering -- MicroAssembly,

19        while we're still trying to serve those folks, that's

20        a whole another story -- but they're not even

21        operating.

22                    So I don't know that a fine could be

23        imposed.     I couldn't find any authority to do

24        something like that.      The corporations, none of these

25        corporations and companies are in existence.           There
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 9 of 38 PageID #: 563
                                                                          9


 1        isn't a mandatory fine.

 2                    So I think the restitution, as attributable

 3        and paid in full, Black Hills Nanosystems' portion of

 4        the restitution that was paid was $421,926.60.

 5                    As the Court knows, we're going to make

 6        distributions.     I'd ask that the judgment, with regard

 7        to Black Hills Nanosystems, reflects each federal

 8        agency victim's loss, and for purposes of the record,

 9        that loss, or the portion, that is, of the restitution

10        from the $1,084,418.60, I would ask that the judgment

11        reflect that National Science Foundation receive

12        $812,656.00, that NASA receive $124,942.77, and the

13        Department of Energy receive $146,819.83.

14                    That's all I have, Your Honor.

15                    THE COURT:    Mr. Jehangiri, you mentioned

16        earmarks.     Is there someone from our legislative

17        delegation that was pushing for an earmark?

18                    MR. JEHANGIRI:     I think earmarks were

19        obtained from the delegation, federal delegation from

20        South Dakota.     I want to say Senator Johnson's office

21        was approached historically as an office that got an

22        earmark on behalf of these corporations to do work in

23        South Dakota.

24                    Now, that predates the date of the

25        conspiracy.     That's when things were, I think, flush
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 10 of 38 PageID #: 564
                                                                         10


 1        and robust.

 2                    There's no dispute that each of these

 3        companies, whether it was in South Dakota or

 4        elsewhere, up until the time the conspiracy started,

 5        they were doing actual work.        They were doing actual

 6        work even when the criminal conduct initiated.            They

 7        were doing real work, real science.

 8                    THE COURT:     They just weren't doing the work

 9        according to their application.

10                    MR. JEHANGIRI:     Right.    And as painfully

11        detailed in the Information and the factual basis

12        statements, that's where the fraud was taking place.

13                    But, yes, I think Senator Johnson's office

14        was an office that was approached and actually

15        obtained earmarks on behalf of at least one of these

16        corporations.

17                    THE COURT:     Thank you.    Mr. Lusky, do you

18        know anything more about the earmarks?

19                    MR. LUSKY:     I do, Your Honor.     I can confirm

20        it was, in fact, Senator Johnson's office, and I've

21        seen documents showing the interaction with that

22        office during that time period.

23                    THE COURT:     Thank you.    And the earmarks

24        quit because of a change in policy within Congress

25        that they no longer were doing earmarks?
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 11 of 38 PageID #: 565
                                                                         11


 1                    MR. LUSKY:     I believe that's exactly right.

 2        I don't know the details of that, but I believe it was

 3        a congressional change.

 4                    THE COURT:     So after considering all of the

 5        evidence, everything that was included within the

 6        presentence report, I've decided that the amount of

 7        restitution that the parties agreed on, a little over

 8        a million, is the appropriate amount of restitution

 9        here.

10                    It's very seldom that I see entities come

11        forward and pay all of the restitution before

12        sentencing, so I think that that shows full

13        acceptance, full cooperation, and an acknowledgment

14        that things were done correctly in the past, and after

15        2012 things weren't done properly.

16                    But from everything that I know about the

17        case, it indicates to me that the contracts initially

18        were set up for a good, valid purpose, that really

19        good science and good work was done as part of those

20        contracts.

21                    Unfortunately, when the climate changed in

22        Congress, the parties didn't adjust what their

23        applications were.

24                    I do also want to note with regard to

25        Black Hills Nanosystems Corporation, that the report
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 12 of 38 PageID #: 566
                                                                         12


 1        did verify that at the peak of the work, there were 12

 2        employees actually working here in South Dakota.

 3                    So after considering all of that, I find

 4        that there will be no fine.        The main reason for that

 5        is that the corporation no longer exists, and there's

 6        no entity to impose a fine on.

 7                    But, also, in light of the facts of this

 8        case, and the fact that although there were some

 9        falsities within the applications, the work was still

10        being done, and it wasn't a total fraud or sham.

11                    Normally I would have the client stand at

12        this time to impose the sentence.         Mr. Lusky, since

13        you are the one here, you get to stand.

14                    MR. LUSKY:     My first time, Your Honor.

15                    THE COURT:     Based on the constitutional and

16        statutory authority vested in this Court, it's the

17        judgment of the Court that Black Hills Nanosystems

18        Corporation is hereby ordered to pay restitution to

19        National Science Foundation in the amount of

20        $812,656.00, National Aeronautics and Space

21        Administration in the amount of $129,942.77, and the

22        Department of Energy in the amount of $146,819.83, for

23        a total of $1,084,418.60.

24                    The restitution will be paid joint and

25        several with Laserlith Corporation, Blue Sky
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 13 of 38 PageID #: 567
                                                                         13


 1        Engineering, Incorporated, and William Tang.

 2                    It is further ordered that you must pay to

 3        the United States a special assessment of $400, which

 4        is due immediately.

 5                    Mr. Lusky, are you aware of any reason why

 6        the sentence can't be imposed as I stated?

 7                    MR. LUSKY:     I am not, Your Honor.

 8                    MR. CARLUCCI:     Your Honor, just for the

 9        record, you said William Tang.          I assume you meant

10        Wallace Tang.

11                    THE COURT:     Yes.   Thank you.    With that

12        correction, the judgment will be imposed as I stated.

13                    And if you think a mistake was made, the

14        notice of appeal would have to be filed with the Clerk

15        of Courts Office within 14 days.          Under the plea

16        agreement, you probably gave up the right to appeal

17        because I sentenced within the range.

18                    Do you understand that?

19                    MR. LUSKY:     We do, Your Honor.

20                    THE COURT:     You can be seated then.

21                    MR. LUSKY:     Thank you, Your Honor.

22                    THE COURT:     Then the attorney for Laserlith

23        Corporation.

24                    MR. STERN:     Your Honor, Noah Stern.

25                    THE COURT:     Thank you.    I had a different
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 14 of 38 PageID #: 568
                                                                         14


 1        name written down for the attorney, so I appreciate

 2        you letting me know.

 3                    Mr. Stern, did you have a chance to review

 4        the presentence report with your client?

 5                    MR. STERN:     Yes, Your Honor.

 6                    THE COURT:     And there were no objections?

 7                    MR. STERN:     No objections, Your Honor.

 8                    THE COURT:     And the government had no

 9        objections?

10                    MR. JEHANGIRI:     No objections, Judge.

11                    THE COURT:     There is not an applicable total

12        offense level or criminal history level.           The

13        probationary period could be one to five years.

14                    The fine range is $1.8 million to

15        $3,421,136.00.     Restitution has been requested in the

16        amount of $1,084,418.60, and there's a $400 special

17        assessment.

18                    Counsel, do you both agree?

19                    MR. JEHANGIRI:     Yes, Your Honor.

20                    MR. STERN:     Yes, Your Honor.

21                    MR. COURT:     Mr. Stern, would you like to

22        speak on behalf of your client?

23                    MR. STERN:     Yes, Your Honor, just very

24        briefly.

25                    I think all of the discussion with respect
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 15 of 38 PageID #: 569
                                                                         15


 1        to Black Hills is also applicable to Laserlith.

 2                    Laserlith was a real corporation doing work

 3        in North Dakota.      It had many employees in

 4        North Dakota.     Laserlith also has paid restitution

 5        in full.

 6                    For all of the reasons mentioned by

 7        Mr. Lusky and Mr. Jehangiri, we don't think that a

 8        fine is warranted or really applicable in this case.

 9                    THE COURT:     Thank you.    Mr. Jehangiri, did

10        you want to add anything?

11                    MR. JEHANGIRI:     Your Honor, I would

12        incorporate the comments that I had previously with

13        respect to Black Hills Nanosystems.          They apply here

14        equally to Laserlith Corporation.

15                    The representative, corporate

16        representative, Sine Chao, much like Gina Kim, took

17        individual responsibility insofar as they signed a

18        statement of facts -- these are additional things that

19        I neglected to say.

20                    They each signed a factual basis statement

21        individually and are in negotiations currently on the

22        civil side of things, too.        I want the Court to know

23        that.    They're going to be signing an identical

24        statement of facts with regard to their pretrial

25        diversion.     So it's all out there.
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 16 of 38 PageID #: 570
                                                                         16


 1                    Sine Chao, the corporate representative who

 2        pled guilty on behalf of Laserlith, and Gina Kim, both

 3        signed those statement of facts as far as our plea

 4        agreement negotiations, and it just goes to show you

 5        how seriously they've taken this matter.

 6                    For that, Your Honor, I would incorporate

 7        all the same numbers and recommendations to Laserlith

 8        as I did with Black Hills.

 9                    THE COURT:     Laserlith also accepted

10        responsibility early.       They paid their share of the

11        restitution in full before the change of plea.

12                    It is no longer a corporation.         It's been

13        defunct since November of 2015.         They were a valid and

14        viable corporation prior to that, and they had

15        employees in North Dakota.

16                    I should mention that all of the entities

17        that I'm sentencing today were involved in really

18        valuable scientific work prior to the point that they

19        started having financial problems.

20                    So because Laserlith has fully accepted

21        responsibility and paid the restitution in full and

22        has been cooperative, I am not going to impose a fine.

23                    Mr. Stern, if you would please stand, I'm

24        going to state the sentence, but I won't impose it

25        until counsel has had an opportunity to state any
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 17 of 38 PageID #: 571
                                                                         17


 1        objections.

 2                    Based on the constitutional and statutory

 3        authority vested in this Court, it's the judgment of

 4        the Court that Laserlith Corporation is hereby ordered

 5        to pay restitution to the National Science Foundation

 6        in the amount of $812,656.00, the National Aeronautics

 7        and Space Administration in the amount of $124,942.77,

 8        and the Department of Energy in the amount of

 9        $146,819.83, for a total amount of $1,084,418.60.

10                    The restitution will be paid joint and

11        several with Black Hills Nanosystems Corporation,

12        Blue Sky Engineering, Incorporated, and Wallace Tang.

13                    It is further ordered that you must pay to

14        the United States a special assessment of $400, which

15        is due immediately.

16                    Mr. Stern, are you aware of any reason why

17        the sentence can't be imposed as I stated?

18                    MR. STERN:     No, Your Honor.

19                    THE COURT:     Mr. Jehangiri?

20                    MR. JEHANGIRI:     No, Your Honor.

21                    THE COURT:     Then the sentence will be so

22        imposed.    You may be seated.

23                    MR. STERN:     Thank you, Your Honor.

24                    THE COURT:     Mr. Stern, if you would let your

25        client know that if they are going to appeal, they
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 18 of 38 PageID #: 572
                                                                         18


 1        need to file the notice of appeal within 14 days from

 2        today with the Clerk of Courts Office.          They probably

 3        don't have the right to appeal because of the

 4        provision in the plea agreement.

 5                    Do you understand that?

 6                    MR. STERN:     Yes, Your Honor.

 7                    THE COURT:     So next will be the matter

 8        dealing with Blue Sky Engineering, Incorporated.

 9                    Mr. Carlucci, did you have a chance to

10        review the presentence report with your client?

11                    MR. CARLUCCI:     I did, Your Honor.

12                    THE COURT:     And there were no objections?

13                    MR. CARLUCCI:     There were no objections.

14                    THE COURT:     And the government had no

15        objections?

16                    MR. JEHANGIRI:     No, Your Honor.

17                    THE COURT:     The total offense level and

18        criminal history category are not applicable.

19                    The advisory guideline range, probation is

20        an option for one to five years.         The fine range is

21        $1.8 million to $3,421,136.00.

22                    Restitution has been requested in the amount

23        of $1,084,418.60, and there's a $400 special

24        assessment.

25                    Counsel, do you both agree?
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 19 of 38 PageID #: 573
                                                                         19


 1                    MR. JEHANGIRI:     Yes, Your Honor.

 2                    MR. CARLUCCI:     Yes, Your Honor.

 3                    THE COURT:     Mr. Carlucci, did you want to

 4        speak on behalf of Blue Sky Engineering?

 5                    MR. CARLUCCI:     Very briefly, Your Honor.

 6                    I join in the comments of my colleagues for

 7        Black Hills and Laserlith, as well as the government,

 8        and as well as the comments made by the Court.

 9                    I have nothing further to add, Your Honor.

10                    MR. JEHANGIRI:     I have nothing to add,

11        Your Honor.

12                    THE COURT:     Blue Sky also no longer exists,

13        although I failed to write down the date when they

14        became defunct.

15                    It did do really important scientific work,

16        including microelectromechanical systems, microchips,

17        modules, boards, solar cells, substations.           It was

18        organized in North Dakota.

19                    It has fully paid the restitution that was

20        owed prior to the change of plea sentencing.           So I see

21        no reason to impose a fine, because the corporation no

22        longer exists, and it accepted full responsibility by

23        repaying the amounts that were owed prior to the

24        change of plea.

25                    So, Mr. Carlucci, if you would please stand.
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 20 of 38 PageID #: 574
                                                                         20


 1                    MR. CARLUCCI:     Your Honor, do you want

 2        Mr. Tang to stand, as well, since he's the corporate

 3        representative?

 4                    THE COURT:     Sure.

 5                    MR. CARLUCCI:     Thank you.

 6                    THE COURT:     Based on the constitutional and

 7        statutory authority vested in this court, it's the

 8        judgment of the Court that Blue Sky Engineering,

 9        Incorporated, is hereby ordered to pay restitution to

10        the National Science Foundation in the amount of

11        $812,656.00, National Aeronautics and Space

12        Administration in the amount of $124,942.77, and the

13        Department of Energy in the amount of $146,819.83, for

14        a total amount of $1,084,418.60.

15                    The restitution will be paid joint and

16        several with Laserlith Corporation, Black Hills

17        Nanosystems Corporation, and Wallace Tang.

18                    It is further ordered that you must pay to

19        the United States a special assessment of $400, which

20        is due immediately.

21                    Counsel, are either of you aware of any

22        reason why the sentence can't be imposed as I stated?

23                    MR. JEHANGIRI:     No, Your Honor.

24                    MR. CARLUCCI:     No, Your Honor.

25                    THE COURT:     Then it will be so imposed, and
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 21 of 38 PageID #: 575
                                                                         21


 1        you can be seated.

 2                    And the plea agreement contained a waiver of

 3        the right to appeal unless the Court sentenced the

 4        defendant above the advisory guideline range.            I did

 5        not do that, so the client probably does not have the

 6        right to appeal.

 7                    But if they think they do and they want to

 8        pursue it, they need to file the notice of appeal

 9        within 14 days from today with the Clerk of Courts.

10                    Do you understand that?

11                    MR. CARLUCCI:     We understand that,

12        Your Honor.     Thank you.

13                    THE COURT:     And, finally, the sentencing

14        dealing with Mr. Tang.

15                    Mr. Carlucci, you asked for some amendments

16        to the report to be made, and those were made.            It

17        appears there aren't any further objections.           Is that

18        correct?

19                    MR. CARLUCCI:     That's correct, Your Honor.

20                    THE COURT:     And the government had no

21        objections?

22                    MR. JEHANGIRI:     That's correct.

23                    THE COURT:     Under the report, the total

24        offense level was determined to be a 9, and the

25        defendant is in criminal history category I.
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 22 of 38 PageID #: 576
                                                                         22


 1                    The advisory guideline range for sentencing

 2        is 4 to 10 months in custody.        The defendant is in

 3        Zone B.    Supervised release is one to three years.

 4        The probationary term is one to five years.

 5                    The fine range is $2,000 to $20,000.

 6        Restitution has been requested in the amount of

 7        $1,084,418.60, and there's a $100 special assessment.

 8                    Counsel, do you both agree?

 9                    MR. JEHANGIRI:     Yes, Your Honor.

10                    MR. CARLUCCI:     Yes, Your Honor.

11                    THE COURT:     Mr. Carlucci, would you like to

12        speak on behalf of your client?

13                    MR. CARLUCCI:     I would, Your Honor.

14                    THE COURT:     And before you do that, I wanted

15        to note that I did read some letters that were

16        submitted on his behalf; letters from Daniel Trojan,

17        the president of Trojan Industries, a letter from

18        Tin Le, D.W. Chen, Stephen Sherman, Maisy Tang, and

19        Daniel Hyman, and June Udell.

20                    Anything else I should have reviewed that I

21        haven't identified?

22                    MR. CARLUCCI:     No, Your Honor.

23                    THE COURT:     Now if you'd like to speak on

24        behalf of your client.

25                    MR. CARLUCCI:     Thank you, Your Honor.
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 23 of 38 PageID #: 577
                                                                         23


 1                    Your Honor, Mr. Tang has lived a life

 2        without any trouble prior to this incident.

 3                    I think it's fair to say that this has been

 4        an extraordinarily traumatic experience for him.

 5        He'll talk about that in a moment.

 6                    Obviously he's here.        He's sorry for the

 7        conduct.     He's learned his lesson.

 8                    As the government has made clear, he's

 9        cooperated with the government in its investigation

10        and took responsibility.       He worked hard with his

11        colleagues to come up with the restitution.

12                    He's in the process of trying to put his

13        life back together.

14                    I think that I can't say it any better.

15        I'll let Mr. Tang say it for himself.

16                    Thank you, Your Honor.

17                    THE COURT:     Mr. Tang, did you want to say

18        anything?

19                    DEFENDANT TANG:      Yes.    Your Honor, I made a

20        horrible mistake.      I am truly sorry for what I did.

21        The consequences of my mistake have been something

22        that I could never ever have imagined.

23                    The company that my former colleagues and I

24        worked so hard to build for 15 years suddenly

25        collapsed.     Many of the ex-employees made it many
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 24 of 38 PageID #: 578
                                                                         24


 1        months before they found another job.

 2                    I personally had a mental breakdown, which

 3        caused me to have a horrible accident in 2015.            The

 4        physical damage to my body took five surgical

 5        procedures and more than two years to recover from.

 6                    What is more unfortunate, however, having

 7        the consequences to my friends and to my family.

 8                    I lost one friend, who started this business

 9        with me, and he probably committed suicide.           He had

10        two six-year-old daughters.        Sorry.    To this date, I

11        am still not sure if he took his life.

12                    The stress of what happened also caused my

13        divorce in 2016.      The same stress may have caused my

14        ex-wife to live with a permanent medical condition

15        that required more than six hours of surgery in 2017.

16                    I will have to live with these consequences

17        for the rest of my life.

18                    I still have nightmares almost every night

19        about what happened, and I will never forget what

20        happened.

21                    I am very, very sorry, and this will never

22        happen again.     Thank you.

23                    THE COURT:     Thank you.    Mr. Jehangiri?

24                    MR. JEHANGIRI:     Your Honor, as a matter of

25        just the procedural history here, this case started
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 25 of 38 PageID #: 579
                                                                         25


 1        out and I contacted counsel.        Mr. Carlucci, I think

 2        immediately, expressed his client's desire to resolve

 3        this in a manner that I think has been established,

 4        and the product of that is here today.

 5                    I think Mr. Tang's acceptance of

 6        responsibility inures to his benefit.          I know he's

 7        pled guilty to a federal felony.         That is no laughing

 8        matter.    He paid restitution in full.        But all of this

 9        took place pre-indictment.

10                    Also, I think his conduct and acceptance of

11        responsibility inures to the benefit of Gina Kim and

12        Sine Chao.

13                    I think Mr. Tang stepping up to the plate

14        and accepting his role as the head of these

15        corporations, or this one corporation that had many

16        sort of tentacles or many umbrellas, if you will, and

17        operated throughout South Dakota and elsewhere, I

18        think that brought this case to where we are today.

19                    It's a serious matter.       He pled guilty to

20        wire fraud.     I think we fashioned a plea that will

21        allow the Court to impose, and I recommend, a term of

22        probation consistent with the terms of the plea

23        agreement.

24                    I think as far as punitive measures, I leave

25        it to the Court to impose a fine within the range.
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 26 of 38 PageID #: 580
                                                                         26


 1                    Mr. Tang has accepted responsibility, again,

 2        pre-indictment.      I think that is a rarity.

 3                    But I think his ability to take those steps,

 4        to accept responsibility, not only on behalf of

 5        himself and his corporation and his piece of this, but

 6        also I think it saved a long, prolonged legal battle

 7        for the others that were involved.

 8                    Whether they were witnesses or just pawns in

 9        the scheme when the fraud took place, this would have

10        been a long legal battle.

11                    So the resources that were saved all should

12        insure to Mr. Tang's benefit at sentencing here today.

13                    The same numbers apply with regard to

14        restitution on behalf of each of the corporations.             I

15        would ask the Court to impose that -- it's already

16        been paid -- and to please reflect that in the

17        judgment for each of the three federal victim

18        agencies.

19                    That's all I have, Your Honor.

20                    THE COURT:     Thank you.

21                    Mr. Tang, I can tell you that, particularly

22        in fraud cases, it is not very often that I see

23        someone who comes in and accepts responsibility

24        immediately and tries to make amends as best as you

25        can.
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 27 of 38 PageID #: 581
                                                                         27


 1                    As a result, there was a pre-indictment

 2        plea.    I hardly ever see that in a fraud case.

 3                    Usually people in a fraud think they can

 4        talk their way out of it, that they can convince

 5        somebody that what they did was really not fraud, that

 6        it was really legitimate.

 7                    So to me, the fact that you accepted full

 8        responsibility right away and wanted to resolve

 9        things, without the government going through a lot of

10        work, is incredible.

11                    You are an incredibly bright man who was

12        trying to use your intellectual capability to make the

13        world better for all of us.        It's unfortunate that

14        this all had to happen, that you lost the funding in

15        the manner that it had been received in the past, and

16        that that impacted the research that you were trying

17        to do.

18                    I'm sorry that you lost your friend.          I can

19        tell, by your reaction to what happened and how it

20        impacted you personally, that it had a very

21        significant impact on you, also.         I just hope that

22        you're able to move forward now and start rebuilding.

23                    Because you have accepted full

24        responsibility and have paid back over a million

25        dollars in restitution, I am not going to impose a
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 28 of 38 PageID #: 582
                                                                         28


 1        fine.    I'm not going to impose additional restitution

 2        above what you've already paid.

 3                    You're in a Zone B category under the

 4        guidelines, so the four to ten months custody range is

 5        something that could be served in home detention.

 6                    But based on the fact that you are in

 7        criminal history category I, you're 54 years old, this

 8        is really the first crime that you've committed, I

 9        don't really see any reason why I should put you in

10        home detention.

11                    I'm just going to put you on probation,

12        without a home detention requirement.

13                    In light of the fact I'm not imposing a

14        fine, though, I do want you to do some community

15        service.     I'm going to have you do 80 hours of

16        community service, and have that done within a

17        six-month time period.

18                    You have also requested permission to travel

19        outside of the United States while you're on

20        probation.     I'm going to direct to the probation

21        office that I will approve any out-of-the-country

22        travel that you need to do.

23                    If you would please stand, I'm going to

24        state the sentence, but I won't impose it until

25        counsel has had an opportunity to state any
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 29 of 38 PageID #: 583
                                                                         29


 1        objections.

 2                    Based on the constitutional and statutory

 3        authority vested in this Court, it's the judgment of

 4        the Court that the defendant, Wallace Tang, is hereby

 5        placed on probation for a term of two years.

 6                    While you're on probation, you must not

 7        commit another federal, state, or local crime.

 8                    You must not unlawfully possess a controlled

 9        substance.

10                    Mandatory drug testing is suspended, because

11        I think you pose a low risk of future substance abuse.

12                    You will need to cooperate in the collection

13        of DNA.

14                    You must comply with the standard conditions

15        that have been adopted by this court and the following

16        special conditions:

17                    You must complete 80 hours of community

18        service work at the direction of the United States

19        Probation Office, which needs to be completed within

20        six months of today.

21                    You must pay restitution to the National

22        Science Foundation in the amount of $812,656.00, the

23        National Aeronautics and Space Administration in the

24        amount of $124,942.77, and the Department of Energy in

25        the amount of $146,819.83, for a total of
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 30 of 38 PageID #: 584
                                                                         30


 1        $1,084,418.60.

 2                    The restitution will be paid joint and

 3        several with Laserlith Corporation, Black Hills

 4        Nanosystems Corporation, and Blue Sky Engineering,

 5        Incorporated.

 6                    It is further ordered that you must pay to

 7        the United States a special assessment of $100, which

 8        is due immediately.

 9                    Counsel, are either of you aware of any

10        reason why the sentence can't be imposed as I stated?

11                    MR. JEHANGIRI:     No, Your Honor.

12                    MR. CARLUCCI:     No, Your Honor.

13                    THE COURT:     Then it will be so imposed.       You

14        may be seated.

15                    Mr. Tang, in your plea agreement you gave up

16        the right to appeal unless I sentenced you higher than

17        your advisory guideline range.         I sentenced you below

18        that range, so you probably do not have the right to

19        appeal.

20                    But if you think I made a mistake and you

21        want to have another court review what I did, you

22        would need to file a notice of appeal within 14 days

23        from today with the Clerk of Courts Office.

24                    Do you understand that?

25                    THE DEFENDANT:     Yes, I understand,
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 31 of 38 PageID #: 585
                                                                         31


 1        Your Honor.

 2                    THE COURT:     I did want everybody to be aware

 3        of the fact that the reason I did not impose any fines

 4        or sentence Mr. Tang to custody isn't because I don't

 5        think this is a serious crime.         I do think it is

 6        serious.

 7                    But I am just really impressed by the fact

 8        that the parties were all able to pay over a million

 9        dollars in restitution and had that paid and accepted

10        full responsibility early on.

11                    Anything further from either side?

12                    MR. JEHANGIRI:     No, Your Honor.

13                    MR. CARLUCCI:     No, Your Honor.

14                    MR. STERN:     No, Your Honor.

15                    MR. LUSKY:     No, Your Honor.

16                    MR. BILLION:     No, Your Honor.

17                    THE COURT:     We'll be adjourned.

18                    (End of proceedings at 9:36 a.m.)

19

20

21

22

23

24

25
     Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 32 of 38 PageID #: 586
                                                                         32


 1        UNITED STATES DISTRICT COURT
          DISTRICT OF SOUTH DAKOTA :SS         CERTIFICATE OF REPORTER
 2        SOUTHERN DIVISION

 3
                  I, Jill M. Connelly, Official United States
 4        District Court Reporter, Registered Merit Reporter,
          Certified Realtime Reporter, and Notary Public, hereby
 5        certify that the above and foregoing transcript is the
          true, full, and complete transcript of the
 6        above-entitled case, consisting of Pages 1 - 31.

 7                I further certify that I am not a relative or
          employee or attorney or counsel of any of the parties
 8        hereto, nor a relative or employee of such attorney or
          counsel, nor do I have any interest in the outcome or
 9        events of the action.

10                IN TESTIMONY WHEREOF, I have hereto set my
          hand this 26th day of February, 2019.
11

12                              /s/ Jill M. Connelly
                                ________________________________
13
                          Jill M. Connelly, RMR, CRR
14                        Federal Court Reporter
                          United States Courthouse
15                        400 S. Phillips Avenue
                          Sioux Falls, SD 57104
16                        Phone: (605) 330-6669
                          E-mail: Jill_Connelly@sdd.uscourts.gov
17

18

19

20

21

22

23

24

25
Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 33 of 38 PageID #: 587
                                                                           33


            $              1881 [1] - 2:11                     A                America [1] - 3:6                   B
                                                                                amount [20] - 4:12,
                                     2                                         11:6, 11:8, 12:19,
 $1,084,418.60 [9] -                                  a.m [3] - 1:16, 3:3,     12:21, 12:22, 14:16,       based [5] - 12:15,
4:13, 9:10, 12:23,                                  31:18                      17:6, 17:7, 17:8, 17:9,   17:2, 20:6, 28:6, 29:2
14:16, 17:9, 18:23,        2008 [2] - 5:4, 5:12       ability [1] - 26:3       18:22, 20:10, 20:12,       basis [2] - 10:11,
20:14, 22:7, 30:1          2012 [7] - 5:2, 5:4,       able [2] - 27:22, 31:8   20:13, 20:14, 22:6,       15:20
 $100 [2] - 22:7, 30:7    5:12, 5:15, 6:16, 6:19,     above-entitled [1] -     29:22, 29:24, 29:25        battle [2] - 26:6,
 $124,942.77 [4] -        11:15                     32:6                        amounts [1] - 19:23      26:10
9:12, 17:7, 20:12,         2015 [3] - 5:2, 16:13,     abuse [1] - 29:11         AND [1] - 1:19            became [1] - 19:14
29:24                     24:3                        accept [1] - 26:4         appeal [11] - 13:14,      BEFORE [1] - 1:20
 $129,942.77 [1] -         2016 [2] - 6:7, 24:13      acceptance [4] -         13:16, 17:25, 18:1,        behalf [17] - 3:11,
12:21                      2017 [1] - 24:15         7:22, 11:13, 25:5,         18:3, 21:3, 21:6, 21:8,   3:13, 3:16, 3:18, 3:20,
 $146,819.83 [5] -         2019 [3] - 1:15, 3:1,    25:10                      30:16, 30:19, 30:22       4:20, 7:16, 9:22,
9:13, 12:22, 17:9,        32:10                       accepted [9] - 8:2,       APPEARANCES [2] -        10:15, 14:22, 16:2,
20:13, 29:25               2638 [1] - 1:24          8:8, 16:9, 16:20,          1:22, 2:1                 19:4, 22:12, 22:16,
 $2,000 [1] - 22:5         26th [1] - 32:10         19:22, 26:1, 27:7,          appearances [1] -        22:24, 26:4, 26:14
 $20,000 [1] - 22:5                                 27:23, 31:9                3:8                        behind [1] - 8:3
 $3,421,136 [1] - 4:11               3                accepting [1] - 25:14     applicable [5] - 8:14,    below [1] - 30:17
 $3,421,136.00 [2] -                                  accepts [1] - 26:23      14:11, 15:1, 15:8,         benefit [4] - 8:10,
14:15, 18:21                                          accident [1] - 24:3      18:18                     25:6, 25:11, 26:12
                           307 [1] - 2:4
 $400 [6] - 4:13, 13:3,                               according [1] - 10:9      application [1] - 10:9    best [1] - 26:24
                           31 [1] - 32:6
14:16, 17:14, 18:23,                                  acknowledgment [1]        applications [2] -        better [2] - 23:14,
                           330-6669 [1] - 32:16
20:19                                               - 11:13                    11:23, 12:9               27:13
                           3553(a [1] - 4:24
 $421,926.60 [1] - 9:4                                action [1] - 32:9         applied [1] - 6:21        Billion [2] - 2:3, 3:20
 $812,656.00 [5] -                                    actual [2] - 10:5         apply [2] - 15:13,        BILLION [2] - 3:19,
9:12, 12:20, 17:6,                   4                add [3] - 15:10, 19:9,   26:13                     31:16
20:11, 29:22                                        19:10                       appreciate [1] - 14:1     BLACK [1] - 1:10
                            4 [1] - 22:2              additional [2] -          approached [2] -          Black [21] - 2:16, 3:6,
                '           400 [1] - 32:15         15:18, 28:1                9:21, 10:14               3:16, 3:23, 4:1, 5:4,
                            405 [1] - 2:15            adjourned [1] -           appropriate [1] -        7:16, 7:22, 8:4, 8:17,
                            4:18-CR-40100-01        31:17                      11:8                      9:3, 9:7, 11:25, 12:17,
 '16 [1] - 5:2
                          [1] - 1:4                   adjust [1] - 11:22        appropriations [1] -     15:1, 15:13, 16:8,
                                                      Administration [4] -     7:10                      17:11, 19:7, 20:16,
             /                                      12:21, 17:7, 20:12,                                  30:3
                                     5                                          approve [1] - 28:21
                                                    29:23                       arduous [1] - 7:13        Blue [12] - 2:9, 3:7,
 /s [1] - 32:12                                       admittedly [1] - 5:16     ARE [1] - 1:19           3:13, 3:24, 8:18,
                           54 [1] - 28:7              adopted [1] - 29:15                                12:25, 17:12, 18:8,
                                                                                arrangement [1] -
                           555 [1] - 2:7              advisory [4] - 18:19,                              19:4, 19:12, 20:8,
            0              57101-2638 [1] - 1:25
                                                                               7:18
                                                                                                         30:4
                                                    21:4, 22:1, 30:17           arrived [1] - 7:17
                           57104 [2] - 2:4, 32:15     Aeronautics [4] -         assessment [8] -          BLUE [1] - 1:11
 03 [1] - 1:4                                       12:20, 17:6, 20:11,        4:14, 13:3, 14:17,         boards [1] - 19:17
 04 [1] - 1:4                        6              29:23                      17:14, 18:24, 20:19,       body [1] - 24:4
 05 [1] - 1:4                                         agencies [2] - 5:11,     22:7, 30:7                 Box [1] - 1:24
                                                    26:18                       assume [1] - 13:9         breakdown [1] - 24:2
                           605 [1] - 32:16
            1                                         agency [1] - 9:8          attorney [4] - 13:22,     brief [1] - 6:14
                                                      agree [4] - 4:14,        14:1, 32:7, 32:8           briefly [3] - 4:21,
                                     8              14:18, 18:25, 22:8          Attorney's [1] - 1:24    14:24, 19:5
 1 [1] - 32:6
                                                      agreed [1] - 11:7         attributable [1] - 9:2    bright [1] - 27:11
 1.8 [3] - 4:11, 14:14,
                           80 [2] - 28:15, 29:17      agreement [7] - 7:19,     authority [5] - 8:23,     brought [1] - 25:18
18:21
                                                    13:16, 16:4, 18:4,         12:16, 17:3, 20:7,         build [1] - 23:24
 10 [1] - 22:2
                                     9              21:2, 25:23, 30:15         29:3                       business [2] - 5:7,
 12 [2] - 5:7, 12:1
                                                      ALL [1] - 1:18            Avenue [2] - 2:4,        24:8
 14 [6] - 1:15, 3:1,
                                                      allow [1] - 25:21        32:15
13:15, 18:1, 21:9,         9 [1] - 21:24
30:22
                                                      almost [1] - 24:18        aware [5] - 13:5,                   C
                           94104 [1] - 2:8            Alto [1] - 2:12          17:16, 20:21, 30:9,
 140 [1] - 2:4             94105 [1] - 2:15           amendments [1] -         31:2
 15 [2] - 5:9, 23:24       94304 [1] - 2:12                                                               CA [3] - 2:8, 2:12,
                                                    21:15
 16-04 [1] - 1:18          9:00 [2] - 1:16, 3:3                                                          2:15
                                                      amends [1] - 26:24
 1700 [1] - 2:7            9:36 [1] - 31:18                                                               California [3] - 2:7,
                                                      AMERICA [1] - 1:6
Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 34 of 38 PageID #: 588
                                                                           34


5:17, 7:1                    collection [1] - 29:12   11:13                      court's [1] - 6:9         desire [1] - 25:2
 capability [1] - 27:12      comments [4] - 6:14,      cooperative [1] -         Courthouse [2] -          detail [1] - 7:13
 Carlucci [8] - 2:6,        15:12, 19:6, 19:8         16:22                     1:14, 32:14                detail-oriented [1] -
3:13, 18:9, 19:3,            commit [1] - 29:7         corporate [4] - 8:3,      Courts [4] - 13:15,      7:13
19:25, 21:15, 22:11,         committed [2] - 24:9,    15:15, 16:1, 20:2         18:2, 21:9, 30:23          detailed [2] - 5:16,
25:1                        28:8                       Corporation [14] -        crime [3] - 28:8,        10:11
 CARLUCCI [17] -             community [3] -          2:12, 2:16, 3:18,         29:7, 31:5                 details [1] - 11:2
3:12, 13:8, 18:11,          28:14, 28:16, 29:17       11:25, 12:18, 12:25,       criminal [7] - 4:8,       detention [3] - 28:5,
18:13, 19:2, 19:5,           companies [5] -          13:23, 15:14, 17:4,       6:18, 10:6, 14:12,        28:10, 28:12
20:1, 20:5, 20:24,          5:25, 6:20, 7:11, 8:25,   17:11, 20:16, 20:17,      18:18, 21:25, 28:7         determined [1] -
21:11, 21:19, 22:10,        10:3                      30:3, 30:4                 CRR [1] - 32:13          21:24
22:13, 22:22, 22:25,         company [8] - 5:5,        CORPORATION [2] -         Crutcher [1] - 2:11       different [2] - 6:17,
30:12, 31:13                5:6, 5:10, 5:17, 5:18,    1:10, 1:10                 custody [3] - 22:2,      13:25
 case [9] - 5:23, 6:16,     6:6, 7:5, 23:23            corporation [9] -        28:4, 31:4                 direct [1] - 28:20
11:17, 12:8, 15:8,           Company [4] - 3:6,       7:25, 8:14, 12:5, 15:2,    cutting [1] - 7:8         direction [1] - 29:18
24:25, 25:18, 27:2,         3:7, 3:24, 4:1            16:12, 16:14, 19:21,                                 discussion [1] -
32:6                         complete [2] - 29:17,    25:15, 26:5                          D              14:25
 Case [1] - 1:4             32:5                       corporations [6] -                                  dispute [2] - 6:15,
 cases [2] - 5:24,           completed [1] -          8:24, 8:25, 9:22,                                   10:2
26:22                       29:19                     10:16, 25:15, 26:14        D.W [1] - 22:18
                                                                                                           distributions [1] -
 category [5] - 4:8,         comply [1] - 29:14        correct [5] - 4:17,       DAKOTA [2] - 1:2,
                                                                                                          9:6
18:18, 21:25, 28:3,          condition [1] - 24:14    4:18, 21:18, 21:19,       32:1
                                                                                                           DISTRICT [4] - 1:1,
28:7                         conditions [2] -         21:22                      Dakota [15] - 5:8,
                                                                                                          1:2, 32:1, 32:1
 caught [1] - 8:12          29:14, 29:16               correction [1] -         5:13, 5:14, 5:19, 6:25,
                                                                                                           District [2] - 1:21,
 caused [3] - 24:3,                                   13:12                     9:20, 9:23, 10:3, 12:2,
                             conduct [4] - 5:1,                                                           32:4
24:12, 24:13                                           correctly [1] - 11:14    15:3, 15:4, 16:15,
                            10:6, 23:7, 25:10                                                              diversion [2] - 8:5,
 cells [1] - 19:17                                     counsel [13] - 2:5,      19:18, 25:17
                             confirm [1] - 10:19                                                          15:25
 CERTIFICATE [1] -                                    3:2, 3:8, 14:18, 16:25,    damage [1] - 24:4
                             Congress [2] -                                                                DIVISION [2] - 1:3,
32:1                                                  18:25, 20:21, 22:8,        Daniel [2] - 22:16,
                            10:24, 11:22                                                                  32:2
 certifications [2] -                                 25:1, 28:25, 30:9,        22:19
                             congressional [1] -                                                           divorce [1] - 24:13
7:2, 7:15                                             32:7, 32:8                 date [3] - 9:24,
                            11:3                                                                           DNA [1] - 29:13
 Certified [1] - 32:4                                  country [2] - 7:1,       19:13, 24:10
                             Connelly [3] - 32:3,                                                          documents [1] -
 certify [2] - 32:5,                                  28:21                      daughters [1] -
                            32:12, 32:13                                                                  10:21
32:7                                                   court [6] - 3:2, 6:18,   24:10
                             consequences [3] -                                                            DOD [1] - 5:11
 chance [3] - 4:2,                                    8:11, 20:7, 29:15,         days [4] - 13:15,
                            23:21, 24:7, 24:16                                                             dollar [1] - 6:8
14:3, 18:9                                            30:21                     18:1, 21:9, 30:22
                             consider [1] - 5:22                                                           dollars [2] - 27:25,
 change [5] - 10:24,                                   COURT [49] - 1:1,         dealing [2] - 18:8,
                             considering [2] -                                                            31:9
11:3, 16:11, 19:20,                                   3:4, 3:22, 4:5, 4:7,      21:14
                            11:4, 12:3                                                                     done [7] - 5:18, 6:3,
19:24                                                 4:16, 4:19, 6:12, 9:15,    decided [1] - 11:6
                             considers [1] - 4:23                                                         11:14, 11:15, 11:19,
 CHANGE [1] - 1:19                                    10:8, 10:17, 10:23,        defendant [6] - 4:9,
                             consistent [1] -                                                             12:10, 28:16
 changed [3] - 5:15,                                  11:4, 12:15, 13:11,       4:23, 21:4, 21:25,
                            25:22                                                                          down [4] - 6:7, 8:16,
7:12, 11:21                                           13:20, 13:22, 13:25,      22:2, 29:4
                             consisting [1] - 32:6                                                        14:1, 19:13
 Chao [3] - 15:16,                                    14:6, 14:8, 14:11,         DEFENDANT [2] -
                             conspiracy [2] -                                                              downsized [1] - 5:18
16:1, 25:12                                           14:21, 15:9, 16:9,        23:19, 30:25
                            9:25, 10:4                                                                     dried [3] - 5:16, 6:19,
 chapter [1] - 5:3                                    17:19, 17:21, 17:24,       Defendant [4] - 2:12,
                             constitutional [4] -                                                         6:20
 Chen [1] - 22:18                                     18:7, 18:12, 18:14,       2:16, 2:19, 3:2
                            12:15, 17:2, 20:6,                                                             drug [1] - 29:10
 civil [1] - 15:22                                    18:17, 19:3, 19:12,        Defendants [3] -
                            29:2                                                                           due [4] - 13:4, 17:15,
 clear [1] - 23:8                                     20:4, 20:6, 20:25,        1:12, 2:8, 3:21
                             contacted [1] - 25:1                                                         20:20, 30:8
 Clerk [4] - 13:14,                                   21:13, 21:20, 21:23,       defendants [1] - 2:5
                             contained [1] - 21:2                                                          Dunn [1] - 2:11
18:2, 21:9, 30:23                                     22:11, 22:14, 22:23,       defer [1] - 6:9
                             Continued [1] - 2:1                                                           during [2] - 5:12,
 client [10] - 4:3, 4:20,                             23:17, 24:23, 26:20,       defunct [2] - 16:13,
                             contracting [1] -                                                            10:22
12:11, 14:4, 14:22,                                   30:13, 31:2, 31:17,       19:14
                            5:24
17:25, 18:10, 21:5,                                   32:1                       delegation [3] - 9:17,
                             contracts [2] - 11:17,
                                                       Court [18] - 1:21,       9:19                                 E
22:12, 22:24                11:20
 client's [1] - 25:2                                  4:23, 9:5, 12:16,          Department [5] -
                             controlled [1] - 29:8
 climate [1] - 11:21                                  12:17, 15:22, 17:3,       9:13, 12:22, 17:8,         E-mail [1] - 32:16
                             convince [1] - 27:4
                                                      17:4, 19:8, 20:8, 21:3,   20:13, 29:24               early [2] - 16:10,
 collapsed [1] - 23:25       cooperate [1] - 29:12
                                                      25:21, 25:25, 26:15,       described [1] - 5:21     31:10
 colleagues [3] -            cooperated [1] -
                                                      29:3, 29:4, 32:4,          description [1] -         earmark [2] - 9:17,
19:6, 23:11, 23:23          23:9
                                                      32:14                     5:20                      9:22
 collect [1] - 8:15          cooperation [1] -
Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 35 of 38 PageID #: 589
                                                                           35


 earmarks [8] - 6:19,      15:20                        full [15] - 6:6, 7:20,    24:25, 28:7                 including [1] - 19:16
6:20, 9:16, 9:18,           failed [1] - 19:13         8:9, 9:3, 11:12, 11:13,     home [3] - 28:5,           income [1] - 6:7
10:15, 10:18, 10:23,        fair [1] - 23:3            15:5, 16:11, 16:21,        28:10, 28:12                incorporate [2] -
10:25                       Falls [5] - 1:15, 1:21,    19:22, 25:8, 27:7,          Honor [59] - 3:10,       15:12, 16:6
 either [3] - 20:21,       1:25, 2:4, 32:15            27:23, 31:10, 32:5         3:12, 3:15, 3:17, 3:19,     Incorporated [6] -
30:9, 31:11                 falsities [2] - 7:3,        fully [2] - 16:20,        4:4, 4:15, 4:21, 6:11,    2:9, 13:1, 17:12, 18:8,
 elsewhere [3] - 6:25,     12:9                        19:19                      6:13, 9:14, 10:19,        20:9, 30:5
10:4, 25:17                 family [1] - 24:7           funding [2] - 5:16,       12:14, 13:7, 13:8,          INCORPORATED [1]
 embedded [1] - 7:3         far [2] - 16:3, 25:24      27:14                      13:19, 13:21, 13:24,      - 1:11
 employee [2] - 32:7,       fashioned [1] - 25:20       funds [1] - 7:3           14:5, 14:7, 14:19,          incredible [1] - 27:10
32:8                        favor [1] - 7:21            future [1] - 29:11        14:20, 14:23, 15:11,        incredibly [1] - 27:11
 employees [6] -            favorable [1] - 7:18                                  16:6, 17:18, 17:20,         indicates [1] - 11:17
5:14, 6:24, 12:2, 15:3,     February [1] - 32:10                  G               17:23, 18:6, 18:11,         indictment [3] - 25:9,
16:15, 23:25                Federal [2] - 1:14,                                   18:16, 19:1, 19:2,        26:2, 27:1
 employees' [1] - 6:8      32:14                                                  19:5, 19:9, 19:11,          individual [2] - 8:7,
                                                        Gibson [1] - 2:11         20:1, 20:23, 20:24,
 employing [1] - 5:7        federal [9] - 6:18,                                                             15:17
                                                        Gina [4] - 8:4, 15:16,    21:12, 21:19, 22:9,
 End [1] - 31:18           6:21, 7:3, 7:12, 9:7,                                                              individually [1] -
                                                       16:2, 25:11                22:10, 22:13, 22:22,
 Energy [5] - 9:13,        9:19, 25:7, 26:17,                                                               15:21
                                                        government [13] -         22:25, 23:1, 23:16,
12:22, 17:8, 20:13,        29:7                                                                               Industries [1] - 22:17
                                                       4:16, 5:24, 6:2, 6:21,     23:19, 24:24, 26:19,
29:24                       felony [1] - 25:7                                                                 Information [1] -
                                                       7:2, 7:12, 14:8, 18:14,    30:11, 30:12, 31:1,
 ENGINEERING [1] -          file [3] - 18:1, 21:8,                                                          10:11
                                                       19:7, 21:20, 23:8,         31:12, 31:13, 31:14,
1:11                       30:22                                                                              information [1] - 5:1
                                                       23:9, 27:9                 31:15, 31:16
 Engineering [10] -         filed [1] - 13:14                                                                 initiated [1] - 10:6
                                                        greatly [1] - 8:9          Honorable [1] - 1:20
2:9, 3:7, 3:24, 8:18,       finally [1] - 21:13                                                               insofar [1] - 15:17
                                                        guess [1] - 7:13           hope [1] - 27:21
13:1, 17:12, 18:8,          financial [1] - 16:19                                                             insure [1] - 26:12
19:4, 20:8, 30:4                                        guideline [4] - 18:19,     horrible [2] - 23:20,
                            fine [18] - 4:10, 6:5,                                                            intellectual [1] -
                                                       21:4, 22:1, 30:17          24:3
 enter [1] - 8:5           8:11, 8:13, 8:22, 9:1,                                                           27:12
                                                        guidelines [1] - 28:4      hours [3] - 24:15,
 entities [2] - 11:10,     12:4, 12:6, 14:14,                                                                 intent [1] - 5:25
16:16                                                   guilty [3] - 16:2,        28:15, 29:17
                           15:8, 16:22, 18:20,                                                                interaction [1] -
                                                       25:7, 25:19                 Howard [1] - 2:15
 entitled [2] - 3:5,       19:21, 22:5, 25:25,                                                              10:21
32:6                       28:1, 28:14                                             Hyman [1] - 22:19          interest [1] - 32:8
 entity [2] - 7:6, 12:6     fines [1] - 31:3                      H                                           inures [4] - 7:21, 8:9,
 equally [1] - 15:14        first [3] - 3:24, 12:14,                                         I              25:6, 25:11
 established [1] -         28:8                         hand [1] - 32:10                                      investigation [2] -
25:3                        five [5] - 4:10, 14:13,     hard [2] - 23:10,                                   8:16, 23:9
                                                                                   identical [1] - 15:23
 events [1] - 32:9         18:20, 22:4, 24:4           23:24                                                  involved [2] - 16:17,
                                                                                   identified [1] - 22:21
 evidence [1] - 11:5        flush [1] - 9:25            hardly [1] - 27:2                                   26:7
                                                                                   imagined [1] - 23:22
 ex [2] - 23:25, 24:14      focuses [1] - 5:2           head [1] - 25:14                                      issue [1] - 8:11
                                                                                   immediately [6] -
 ex-employees [1] -         Foley [1] - 2:7             HEARING [1] - 1:17                                    items [1] - 5:21
                                                                                  13:4, 17:15, 20:20,
23:25                       folks [1] - 8:19            hearing [1] - 7:21        25:2, 26:24, 30:8
 ex-wife [1] - 24:14        following [1] - 29:15       hereby [5] - 12:18,                                             J
                                                                                   impact [1] - 27:21
 exactly [1] - 11:1         foregoing [1] - 32:5       17:4, 20:9, 29:4, 32:4      impacted [2] - 27:16,
 existence [1] - 8:25       forget [1] - 24:19          hereto [2] - 32:8,        27:20
 exists [4] - 8:15,                                                                                          January [1] - 1:15
                            former [1] - 23:23         32:10                       important [3] - 4:24,
12:5, 19:12, 19:22                                                                                           JANUARY [1] - 3:1
                            forward [2] - 11:11,        Herrington [1] - 2:14     5:22, 19:15
 experience [1] - 23:4     27:22                                                                             Jehangiri [8] - 1:23,
                                                        higher [1] - 30:16         impose [12] - 12:6,
 expressed [1] - 25:2                                                                                       3:11, 6:12, 9:15, 15:7,
                            Foundation [5] -            HILLS [1] - 1:10          12:12, 16:22, 16:24,
 extraordinarily [1] -                                                                                      15:9, 17:19, 24:23
                           9:11, 12:19, 17:5,           Hills [21] - 2:16, 3:6,   19:21, 25:21, 25:25,
23:4                       20:10, 29:22                                                                      JEHANGIRI [18] -
                                                       3:16, 3:23, 4:1, 5:4,      26:15, 27:25, 28:1,
                                                                                                            3:10, 4:18, 6:13, 9:18,
                            four [2] - 5:12, 28:4      7:16, 7:22, 8:4, 8:17,     28:24, 31:3
                                                                                                            10:10, 14:10, 14:19,
           F                four-year [1] - 5:12       9:3, 9:7, 11:25, 12:17,     imposed [9] - 8:23,      15:11, 17:20, 18:16,
                            Francisco [2] - 2:8,       15:1, 15:13, 16:8,         13:6, 13:12, 17:17,       19:1, 19:10, 20:23,
                           2:15                        17:11, 19:7, 20:16,        17:22, 20:22, 20:25,
 fact [7] - 10:20, 12:8,                                                                                    21:22, 22:9, 24:24,
                            fraud [10] - 5:24,         30:3                       30:10, 30:13
27:7, 28:6, 28:13,                                                                                          30:11, 31:12
                           6:23, 10:12, 12:10,          himself [2] - 23:15,       imposing [1] - 28:13
31:3, 31:7                                                                                                   Jeremy [2] - 1:23,
                           25:20, 26:9, 26:22,         26:5                        impressed [1] - 31:7
 factors [1] - 4:24                                                                                         3:11
                           27:2, 27:3, 27:5             historically [1] - 9:21    IN [1] - 32:10
 facts [4] - 12:7,                                                                                           Jill [3] - 32:3, 32:12,
                            friend [2] - 24:8,          history [9] - 4:8,         incident [1] - 23:2
15:18, 15:24, 16:3                                                                                          32:13
                           27:18                       4:23, 6:14, 6:15,           included [1] - 11:5
 factual [2] - 10:11,                                                                                        Jill_Connelly@sdd.
                            friends [1] - 24:7         14:12, 18:18, 21:25,
Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 36 of 38 PageID #: 590
                                                                           36


uscourts.gov [1] -         18:17, 21:24               23:20, 23:21, 30:20        15:21, 16:4                  option [1] - 18:20
32:16                       life [5] - 5:3, 23:1,      mistakes [1] - 5:19        never [4] - 5:25,           ORDER [1] - 1:18
 job [1] - 24:1            23:13, 24:11, 24:17         modules [1] - 19:17       23:22, 24:19, 24:21          ordered [7] - 12:18,
 Johnson's [3] - 9:20,      light [2] - 12:7, 28:13    moment [1] - 23:5          next [1] - 18:7           13:2, 17:4, 17:13,
10:13, 10:20                likewise [1] - 8:6         money [3] - 6:2,           night [1] - 24:18         20:9, 20:18, 30:6
 join [1] - 19:6            live [2] - 24:14, 24:16   6:21, 7:11                  nightmares [1] -            organized [1] - 19:18
 joint [4] - 12:24,         lived [1] - 23:1           month [1] - 28:17         24:18                        oriented [1] - 7:13
17:10, 20:15, 30:2          LLP [3] - 2:3, 2:7,        months [4] - 22:2,         Noah [3] - 2:10, 3:18,      Orrick [1] - 2:14
 Judge [2] - 1:21,         2:11                       24:1, 28:4, 29:20          13:24                        out-of-the-country
14:10                       local [2] - 2:5, 29:7      morning [5] - 3:10,        none [1] - 8:24           [1] - 28:21
 judgment [9] - 6:9,        loss [2] - 9:8, 9:9       3:12, 3:15, 3:17, 3:19      normally [1] - 12:11        outcome [1] - 32:8
9:6, 9:10, 12:17,           lost [3] - 24:8, 27:14,    move [1] - 27:22           North [5] - 2:4, 15:3,      outside [1] - 28:19
13:12, 17:3, 20:8,         27:18                       MR [60] - 3:10, 3:12,     15:4, 16:15, 19:18           owed [2] - 19:20,
26:17, 29:3                 low [1] - 29:11           3:15, 3:17, 3:19, 4:4,      Notary [1] - 32:4         19:23
 June [1] - 22:19           Luskey [1] - 2:14         4:6, 4:15, 4:18, 4:21,      note [4] - 3:8, 4:25,
                            LUSKY [12] - 3:15,        6:13, 9:18, 10:10,         11:24, 22:15                          P
           K               4:4, 4:6, 4:15, 4:21,      10:19, 11:1, 12:14,         nothing [2] - 19:9,
                           10:19, 11:1, 12:14,        13:7, 13:8, 13:19,         19:10
                           13:7, 13:19, 13:21,        13:21, 13:24, 14:5,         notice [4] - 13:14,        Page [1] - 2:11
 Kaplan [2] - 2:3, 3:20                               14:7, 14:10, 14:19,                                    Pages [1] - 32:6
                           31:15                                                 18:1, 21:8, 30:22
 Karen [1] - 1:20                                     14:20, 14:21, 14:23,                                   paid [18] - 6:6, 7:20,
                            Lusky [7] - 3:16, 4:2,                                November [1] -
 Kim [4] - 8:4, 15:16,                                15:11, 17:18, 17:20,                                  8:8, 9:3, 9:4, 12:24,
                           4:19, 10:17, 12:12,                                   16:13
16:2, 25:11                                           17:23, 18:6, 18:11,                                   15:4, 16:10, 16:21,
                           13:5, 15:7                                             numbers [2] - 16:7,
 kind [1] - 8:12                                      18:13, 18:16, 19:1,                                   17:10, 19:19, 20:15,
                                                                                 26:13
 knows [1] - 9:5                                      19:2, 19:5, 19:10,                                    25:8, 26:16, 27:24,
                                      M                                                                     28:2, 30:2, 31:9
                                                      20:1, 20:5, 20:23,                    O
           L                                          20:24, 21:11, 21:19,                                   painfully [1] - 10:10
                            mail [1] - 32:16          21:22, 22:9, 22:10,                                    Palo [1] - 2:12
                            main [1] - 12:4           22:13, 22:22, 22:25,        objections [14] - 4:5,     Paragraph [1] - 5:9
 Lardner [1] - 2:7                                                               4:6, 4:17, 14:6, 14:7,
                            Maisy [1] - 22:18         24:24, 30:11, 30:12,                                   part [3] - 4:25, 8:17,
 large [1] - 8:17                                                                14:9, 14:10, 17:1,
                            man [1] - 27:11           31:12, 31:13, 31:14,                                  11:19
 LASERLITH [1] -                                                                 18:12, 18:13, 18:15,
                            mandatory [2] - 9:1,      31:15, 31:16                                           particularly [1] -
1:10                                                                             21:17, 21:21, 29:1
                           29:10                       must [9] - 13:2,                                     26:21
 Laserlith [19] - 2:12,                                                           obtain [2] - 6:21, 7:3
                            manner [3] - 7:11,        17:13, 20:18, 29:6,                                    parties [5] - 7:17,
3:6, 3:18, 3:23, 8:18,                                                            obtained [3] - 7:11,
                           25:3, 27:15                29:8, 29:14, 29:17,                                   11:7, 11:22, 31:8,
12:25, 13:22, 15:1,                                                              9:19, 10:15
                            matter [5] - 16:5,        29:21, 30:6                                           32:7
15:2, 15:4, 15:14,                                                                obviously [1] - 23:6
                           18:7, 24:24, 25:8,                                                                past [2] - 11:14,
16:2, 16:7, 16:9,
                           25:19                                 N                OF [7] - 1:2, 1:6,        27:15
16:20, 17:4, 19:7,
                            matters [1] - 3:5                                    1:17, 1:18, 1:19, 32:1      pawns [1] - 26:8
20:16, 30:3
                            meant [1] - 13:9                                      offense [5] - 4:8, 5:1,    pay [10] - 11:11,
 Laserlith's [1] - 8:6                                  name [1] - 14:1
                            measures [1] - 25:24                                 14:12, 18:17, 21:24        12:18, 13:2, 17:5,
 last [2] - 3:25, 6:4                                   NANOSYSTEMS [1]
                            medical [1] - 24:14                                   office [7] - 9:20,        17:13, 20:9, 20:18,
 late [1] - 6:7                                       - 1:10                     9:21, 10:13, 10:14,
                            mental [1] - 24:2                                                               29:21, 30:6, 31:8
 laughing [1] - 25:7                                    Nanosystems [14] -       10:20, 10:22, 28:21
                            mention [2] - 5:8,                                                               peak [1] - 12:1
 Le [1] - 22:18                                       2:16, 3:6, 3:16, 3:23,      Office [5] - 1:24,
                           16:16                                                                             people [2] - 5:7, 27:3
 leading [1] - 6:16                                   4:1, 8:4, 8:17, 9:7,       13:15, 18:2, 29:19,
                            mentioned [2] - 9:15,                                                            period [6] - 4:10, 5:2,
 learned [1] - 23:7                                   11:25, 12:17, 15:13,       30:23                      5:12, 10:22, 14:13,
                           15:6
 least [1] - 10:15                                    17:11, 20:17, 30:4          Official [1] - 32:3       28:17
                            Merit [1] - 32:4
 leave [2] - 8:11,                                      Nanosystems' [2] -        often [1] - 26:22          permanent [1] -
                            Microassembly [2] -
25:24                                                 7:22, 9:3                   old [2] - 24:10, 28:7     24:14
                           7:7, 8:18
 legal [2] - 26:6, 26:10                                NASA [1] - 9:12           one [15] - 4:10, 4:22,     permission [1] -
                            microchips [1] -
 legislative [1] - 9:16                                 National [9] - 9:11,     4:25, 7:6, 7:8, 7:20,      28:18
                           19:16
 legitimate [1] - 27:6                                12:19, 12:20, 17:5,        10:15, 12:13, 14:13,        personally [2] - 24:2,
                            microelectromecha
 lesson [1] - 23:7                                    17:6, 20:10, 20:11,        18:20, 22:3, 22:4,         27:20
                           nical [1] - 19:16
 letter [1] - 22:17                                   29:21, 29:23               24:8, 25:15                 Phillips [2] - 2:4,
                            Mill [1] - 2:11
 letterhead [1] - 7:9                                   need [5] - 18:1, 21:8,    open [1] - 3:2            32:15
                            million [6] - 4:11,
 letters [2] - 22:15,                                 28:22, 29:12, 30:22         operated [1] - 25:17       Phone [1] - 32:16
                           11:8, 14:14, 18:21,
22:16                                                   needs [1] - 29:19         operating [1] - 8:21       physical [1] - 24:4
                           27:24, 31:8
 letting [1] - 14:2                                     neglected [1] - 15:19     opportunity [2] -          piece [1] - 26:5
                            Mines [1] - 5:14
 level [5] - 4:8, 14:12,                                negotiations [2] -       16:25, 28:25                place [5] - 5:20, 6:23,
                            mistake [4] - 13:13,
Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 37 of 38 PageID #: 591
                                                                           37


10:12, 25:9, 26:9          5:21                         26:16                       reviewed [1] - 22:20      served [1] - 28:5
 placed [1] - 29:5          Public [1] - 32:4            reflects [1] - 9:7         risk [1] - 29:11          service [3] - 28:15,
 Plaintiff [2] - 1:7,       PUBLIC [1] - 1:17            regard [5] - 6:14, 9:6,    RMR [1] - 32:13          28:16, 29:18
1:25                        punitive [1] - 25:24        11:24, 15:24, 26:13         Road [1] - 2:11           set [3] - 5:5, 11:18,
 plate [1] - 25:13          purpose [1] - 11:18          regardless [1] - 7:5       Robins [2] - 2:3, 3:20   32:10
 plea [13] - 7:18, 7:21,    purposes [1] - 9:8           Registered [1] - 32:4      robust [1] - 10:1         several [4] - 12:25,
13:15, 16:3, 16:11,         pURSUANT [1] -               reiterate [1] - 7:24       role [1] - 25:14         17:11, 20:16, 30:3
18:4, 19:20, 19:24,        1:18                          relative [2] - 32:7,       room [1] - 7:8            sham [1] - 12:10
21:2, 25:20, 25:22,         pursue [1] - 21:8           32:8                                                  share [1] - 16:10
27:2, 30:15                 pushing [1] - 9:17           release [1] - 22:3                   S               Sherman [1] - 22:18
 PLEA [1] - 1:19            put [4] - 4:9, 23:12,        repaying [1] - 19:23                                 shifted [1] - 6:25
 pled [3] - 16:2, 25:7,    28:9, 28:11                   Report [1] - 4:3                                     show [1] - 16:4
25:19                                                    report [7] - 4:7, 11:6,    salaries [1] - 6:9        showing [1] - 10:21
 PO [1] - 1:24                                                                      San [2] - 2:8, 2:15
                                       Q                11:25, 14:4, 18:10,
                                                                                    sat [1] - 7:8
                                                                                                              shows [1] - 11:12
 point [3] - 4:22, 6:10,                                21:16, 21:23                                          shut [2] - 6:7, 8:16
16:18                                                    REPORTER [1] -             saved [2] - 26:6,         side [2] - 15:22,
 policy [1] - 10:24         query [1] - 8:12            32:1                       26:11                     31:11
 portion [2] - 9:3, 9:9     quit [1] - 10:24             Reporter [4] - 32:4,       SBIR [2] - 6:22, 7:14     sides [1] - 7:18
 PORTIONS [1] - 1:18                                    32:4, 32:14                 scam [1] - 6:1            signed [3] - 15:17,
 pose [1] - 29:11                      R                 representations [1] -      scheduled [1] - 3:4      15:20, 16:3
 possess [1] - 29:8                                     7:1                         scheme [1] - 26:9         significant [1] -
 pre [3] - 25:9, 26:2,                                   representative [6] -       School [1] - 5:13        27:21
                             R&D [2] - 5:11, 6:8
27:1                                                    8:3, 8:6, 15:15, 15:16,     Schreier [1] - 1:20       signing [1] - 15:23
                             Randall [1] - 2:14
 pre-indictment [3] -                                   16:1, 20:3                  Science [5] - 9:11,       similar [2] - 7:8, 7:9
                             Randy [1] - 3:16
25:9, 26:2, 27:1                                         requested [5] - 4:12,     12:19, 17:5, 20:10,        Sine [3] - 15:16,
                             range [12] - 4:10,
 predates [1] - 9:24                                    14:15, 18:22, 22:6,        29:22                     16:1, 25:12
                           13:17, 14:14, 18:19,
 PRESENT [1] - 2:19                                     28:18                       science [2] - 10:7,       Sioux [5] - 1:15,
                           18:20, 21:4, 22:1,
 present [1] - 3:3                                       required [1] - 24:15      11:19                     1:21, 1:25, 2:4, 32:15
                           22:5, 25:25, 28:4,
 presentence [3] -                                       requirement [1] -          scientific [3] - 5:11,    six [4] - 24:10, 24:15,
                           30:17, 30:18
11:6, 14:4, 18:10                                       28:12                      16:18, 19:15              28:17, 29:20
                             rarity [1] - 26:2
 Presentence [1] -                                       research [1] - 27:16       SD [5] - 1:15, 1:21,      six-month [1] - 28:17
                             reaction [1] - 27:19
4:3                                                      resolve [2] - 25:2,       1:25, 2:4, 32:15           six-year-old [1] -
                             read [1] - 22:15
 president [1] - 22:17                                  27:8                        seated [4] - 13:20,      24:10
                             real [5] - 5:10, 5:11,
 pretrial [2] - 8:5,                                     resources [1] - 26:11     17:22, 21:1, 30:14         Sky [12] - 2:9, 3:7,
                           10:7, 15:2
15:24                                                    respect [4] - 5:19,        see [5] - 11:10,         3:13, 3:24, 8:18,
                             really [11] - 5:1, 5:25,
 previously [1] -                                       6:4, 14:25, 15:13          19:20, 26:22, 27:2,       12:25, 17:12, 18:8,
                           11:18, 15:8, 16:17,
15:12                                                    responsibility [16] -     28:9                      19:4, 19:12, 20:8,
                           19:15, 27:5, 27:6,
 Probation [1] - 29:19                                  7:23, 8:2, 8:8, 15:17,      seldom [1] - 11:10       30:4
                           28:8, 28:9, 31:7
 probation [8] - 4:9,                                   16:10, 16:21, 19:22,        Senator [3] - 9:20,       SKY [1] - 1:11
                             realm [1] - 6:17
18:19, 25:22, 28:11,                                    23:10, 25:6, 25:11,        10:13, 10:20               small [1] - 5:7
                             Realtime [1] - 32:4
28:20, 29:5, 29:6                                       26:1, 26:4, 26:23,          sentence [9] - 12:12,     solar [1] - 19:17
                             reason [8] - 12:4,
 probationary [2] -                                     27:8, 27:24, 31:10         13:6, 16:24, 17:17,        someone [2] - 9:16,
                           13:5, 17:16, 19:21,
14:13, 22:4                                              rest [1] - 24:17          17:21, 20:22, 28:24,      26:23
                           20:22, 28:9, 30:10,
 problems [1] - 16:19                                    restitution [31] -        30:10, 31:4
                           31:3                                                                               somewhat [2] - 5:23,
 procedural [1] -                                       4:12, 6:6, 7:20, 8:8,       sentenced [4] -          8:12
                             reasons [1] - 15:6
24:25                                                   9:2, 9:4, 9:9, 11:7,       13:17, 21:3, 30:16,
                             rebuilding [1] -                                                                 sorry [5] - 23:6,
 procedures [1] -                                       11:8, 11:11, 12:18,        30:17
                           27:22                                                                             23:20, 24:10, 24:21,
24:5                                                    12:24, 14:15, 15:4,         sentencing [8] - 3:5,    27:18
                             receive [3] - 9:11,
 proceedings [1] -                                      16:11, 16:21, 17:5,        3:25, 11:12, 16:17,
                           9:12, 9:13                                                                         sort [1] - 25:16
31:18                                                   17:10, 18:22, 19:19,       19:20, 21:13, 22:1,
                             received [1] - 27:15                                                             SOUTH [2] - 1:2,
                                                        20:9, 20:15, 22:6,         26:12
 process [8] - 6:20,         recommend [1] -                                                                 32:1
6:22, 6:23, 7:14, 8:2,                                  23:11, 25:8, 26:14,         SENTENCING [2] -
                           25:21                                                                              South [11] - 5:8,
23:12                                                   27:25, 28:1, 29:21,        1:17, 1:19
                             recommendations                                                                 5:13, 5:14, 5:19, 6:25,
 product [1] - 25:4                                     30:2, 31:9                  sentencings [1] -
                           [1] - 16:7                                                                        9:20, 9:23, 10:3, 12:2,
                                                         RESTRICTED [1] -          3:23
 projects [1] - 7:9          record [3] - 3:9, 9:8,                                                          25:17
                                                        1:19                        September [1] - 5:15
 prolonged [1] - 26:6      13:9                                                                               SOUTHERN [2] - 1:3,
                                                         result [1] - 27:1          serious [3] - 25:19,     32:2
 properly [1] - 11:15        recover [1] - 24:5
                                                         retreated [1] - 5:17      31:5, 31:6
 proposals [1] - 7:4         redundant [1] - 5:20                                                             Space [4] - 12:20,
                                                         review [4] - 4:2, 14:3,    seriously [1] - 16:5     17:7, 20:11, 29:23
 provision [1] - 18:4        reflect [2] - 9:11,
                                                        18:10, 30:21                serve [1] - 8:19          special [9] - 4:13,
 PSR [3] - 5:8, 5:17,
Case 4:18-cr-40100-KES Document 90 Filed 02/26/19 Page 38 of 38 PageID #: 592
                                                                           38


13:3, 14:16, 17:14,         surgical [1] - 24:4      30:23                       11:18, 13:16, 23:11,
18:23, 20:19, 22:7,         suspended [1] -            together [1] - 23:13      25:13, 30:15
29:16, 30:7                29:10                       took [6] - 15:16,          upwards [1] - 5:7
 spent [1] - 6:8            Sutcliffe [1] - 2:14     23:10, 24:4, 24:11,
 SS [1] - 32:1              systems [1] - 19:16      25:9, 26:9                             V
 stand [6] - 12:11,                                    total [9] - 4:8, 12:10,
12:13, 16:23, 19:25,                  T              12:23, 14:11, 17:9,
                                                                                  valid [2] - 11:18,
20:2, 28:23                                          18:17, 20:14, 21:23,
                                                     29:25                       16:13
 standard [1] - 29:14
                            table [1] - 8:1            transcript [2] - 32:5,     valuable [1] - 16:18
 STANDING [1] - 1:18
                            tang [1] - 25:13         32:5                         verify [1] - 12:1
 start [1] - 27:22
                            Tang [22] - 2:8, 2:19,     TRANSCRIPT [1] -           vested [4] - 12:16,
 started [6] - 6:23,
                           3:3, 3:7, 3:14, 3:25,     1:17                        17:3, 20:7, 29:3
6:24, 10:4, 16:19,
24:8, 24:25                13:1, 13:9, 13:10,          TRANSCRIPTS [1] -          viable [1] - 16:14
 state [5] - 16:24,        17:12, 20:2, 20:17,       1:19                         victim [1] - 26:17
16:25, 28:24, 28:25,       21:14, 22:18, 23:1,         transparent [1] - 8:1      victim's [1] - 9:8
29:7                       23:15, 23:17, 26:1,         transparent-type [1]       vs [2] - 1:8, 3:6
                           26:21, 29:4, 30:15,       - 8:1
 statement [4] -
                           31:4                                                             W
15:18, 15:20, 15:24,                                   traumatic [1] - 23:4
16:3                        TANG [2] - 1:9, 23:19
                                                       travel [2] - 28:18,
 statements [1] -           Tang's [2] - 25:5,       28:22
                           26:12                                                  waiver [1] - 21:2
10:12                                                  tries [1] - 26:24          Wallace [9] - 2:8,
 States [10] - 3:5,         ten [1] - 28:4
                                                       Trojan [2] - 22:16,       2:19, 3:2, 3:7, 3:14,
3:11, 13:3, 17:14,          tentacles [1] - 25:16    22:17
                            term [3] - 22:4,                                     13:10, 17:12, 20:17,
20:19, 28:19, 29:18,                                   trouble [1] - 23:2        29:4
30:7, 32:3, 32:14          25:21, 29:5                 true [2] - 6:1, 32:5       WALLACE [1] - 1:9
 STATES [3] - 1:1,          terms [1] - 25:22
                                                       truly [1] - 23:20          warranted [2] - 6:5,
1:6, 32:1                   TESTIMONY [1] -
                                                       trying [4] - 8:19,        15:8
 statutory [4] - 12:16,    32:10
                                                     23:12, 27:12, 27:16          weird [1] - 8:12
17:2, 20:7, 29:2            testing [1] - 29:10
                                                       two [3] - 24:5, 24:10,     WHEREOF [1] -
 stealing [1] - 6:2         THE [47] - 3:4, 3:22,    29:5
                           4:5, 4:7, 4:16, 4:19,                                 32:10
 Stephen [1] - 22:18                                   type [1] - 8:1             whole [1] - 8:20
 stepping [1] - 25:13      6:12, 9:15, 10:8,
                           10:17, 10:23, 11:4,                                    wife [1] - 24:14
 steps [1] - 26:3
                           12:15, 13:11, 13:20,
                                                                 U                William [2] - 13:1,
 Stern [8] - 2:10, 3:18,                                                         13:9
                           13:22, 13:25, 14:6,
13:24, 14:3, 14:21,                                                               wire [1] - 25:20
                           14:8, 14:11, 15:9,         U.S [3] - 1:14, 1:21,
16:23, 17:16, 17:24
                           16:9, 17:19, 17:21,       1:24                         witnesses [1] - 26:8
 STERN [10] - 3:17,
                           17:24, 18:7, 18:12,        Udell [1] - 22:19           world [1] - 27:13
13:24, 14:5, 14:7,
                           18:14, 18:17, 19:3,        umbrella [1] - 7:6          write [1] - 19:13
14:20, 14:23, 17:18,
                           19:12, 20:4, 20:6,         umbrellas [1] - 25:16       written [1] - 14:1
17:23, 18:6, 31:14
                           20:25, 21:13, 21:20,       under [6] - 4:7, 4:24,
 still [4] - 8:19, 12:9,
24:11, 24:18
                           21:23, 22:11, 22:14,      7:6, 13:15, 21:23,                     Y
                           22:23, 23:17, 24:23,      28:3
 story [2] - 4:25, 8:20
                           26:20, 30:13, 30:25,       unfortunate [2] -
 Street [2] - 2:7, 2:15                                                           year [2] - 5:12, 24:10
                           31:2, 31:17               24:6, 27:13
 stress [2] - 24:12,                                                              years [10] - 4:10, 5:6,
                            they've [1] - 16:5        unfortunately [1] -
24:13                                                                            14:13, 18:20, 22:3,
                            Thomas [2] - 2:6,        11:21
 strongly [1] - 7:21                                                             22:4, 23:24, 24:5,
                           3:13                       UNITED [3] - 1:1,
 STTR [1] - 6:22                                                                 28:7, 29:5
                            three [2] - 22:3,        1:6, 32:1
 submitted [4] - 6:11,
                           26:17                      United [10] - 3:5,
7:2, 7:15, 22:16
                            throughout [3] -         3:11, 13:3, 17:14,
                                                                                            Z
 substance [2] - 29:9,
                           6:25, 7:4, 25:17          20:19, 28:19, 29:18,
29:11
                            Tim [1] - 3:20           30:7, 32:3, 32:14            Zone [2] - 22:3, 28:3
 substations [1] -
                            Timothy [1] - 2:3         unlawfully [1] - 29:8
19:17
                            Tin [1] - 22:18           unless [2] - 21:3,
 suddenly [1] - 23:24
                            TO [1] - 1:18            30:16
 suicide [1] - 24:9
                            today [8] - 16:17,        unlike [1] - 5:23
 Suite [2] - 2:4, 2:7
                           18:2, 21:9, 25:4,          up [10] - 5:16, 6:16,
 supervised [1] - 22:3
                           25:18, 26:12, 29:20,      6:19, 6:20, 10:4,
 surgery [1] - 24:15
